Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 1 of 25

HOFMANN & SCHWEITZER
212 West 35" Street, 12" Floor
New York, NY 10001

(212) 465-8840

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTOPHER BAILEY, JUSTIN PEASLEE,
FRANKLIN BODDEN, TRENT MCDOWELL, ELMO
BENEDITH and CHRISTOPHER MOORE,

On Behalf of Themselves and All Others Similarity Situated,

Plaintiffs, Civil Action No.
-against-
COMPLAINT

BOUCHARD TRANSPORTATION CoO., INC.,
NO. 205 CORP., B. NO. 210 CORP.,
NO. 215 CORP., B. NO. 220 CORP.,
NO. 225 CORP., B. NO. 230 CORP.,
NO. 231 CORP., B. NO. 233 CORP.,
NO. 235 CORP., B. NO. 240 CORP.,
NO. 242 CORP., B. NO. 245 CORP.,
NO. 250 CORP., B. NO. 252 CORP.,
NO. 260 CORP., B. NO. 262 CORP.,
. NO. 264 CORP., B. NO. 265 CORP.,
. NO. 270 CORP., B. NO. 272 CORP.,
. NO. 280 CORP., B. NO. 282 CORP.,
. NO. 284 CORP., B. NO. 285 CORP.,
and B. NO. 295 CORP.

DOWD

TUG EVENING MIST, In Rem, TUG EVENING TIDE,

In Rem, TUG BOUCHARD BOYS, In Rem, TUG
EVENING LIGHT, In Rem, TUG ELLEN S. BOUCHARD,
In Rem, TUG EVENING STAR, In Rem, TUG DENISE A.
BOUCHARD, In Rem, TUG RHEA I. BOUCHARD, In
Rem, TUG CAPT. FRED BOUCHARD, In Rem, TUG
MORTON S. BOUCHARD, In Rem, TUG BUSTER
BOUCHARD, In Rem, TUG MARION C. BOUCHARD,
In Rem, TUG BARBARA E. BOUCHARD, In Rem, TUG
ROBERT J. BOUCHARD, In Rem, TUG J. GEORGE
BETZ, In Rem, TUG BRENDAN J. BOUCHARD, In
Rem, TUG JANE A. BOUCHARD, In Rem, TUG

 

 
Case 1:20-cv-01207 Document1 Filed 02/11/20

MORTON S. BOUCHARD, In Rem, TUG LINDA LEE
BOUCHARD, In Rem, TUG DANIELLE M.
BOUCHARD, In Rem, TUG KIM M. BOUCHARD, In
Rem, TUG FREDERICK E. BOUCHARD, In Rem, TUG
RALPH E. BOUCHARD, In Rem, TUG BOUCHARD
GIRLS, In Rem, TUG DONNA J. BOUCHARD, In Rem,
and TUG EVENING BREEZE, In Rem,

THE B. NO. 205, In Rem, THE B. NO. 210, In Rem, THE
B. NO. 215, In Rem, THE B. NO. 220, In Rem, THE B. NO.
225, In Rem, THE B. NO. 230, In Rem, THE B. NO. 231,
In Rem, THE B. NO. 233, In Rem, THE B. NO. 235, In
Rem, THE B. NO. 240, In Rem, THE B. NO. 242, In Rem,
THE B. NO. 245, In Rem, THE B. NO. 250, In Rem, THE
B. NO. 252, In Rem, THE B. NO. 260, In Rem, THE B.
NO. 262, In Rem, THE B. NO. 264, In Rem, THE B. NO:
265, In Rem, THE B. NO. 270, In Rem, THE B. NO. 272,
In Rem, THE B. NO. 280, In Rem, THE B. NO. 282,

In Rem, THE B. NO. 284, In Rem, THE B. NO. 285, In
Rem, and THE B. NO. 295, In Rem,

Defendants.

 

xX

Page 2 of 25

ACTION UNDER SPECIAL RULE FOR SEAMEN TO SUE WITHOUT SECURITY AND
PREPAYMENT OF FEES (28 U.S.C. §1916)

Plaintiffs, for themselves and for and on behalf of all persons similarly situated, by their

attorneys Hofmann & Schweitzer, P.C., complain of defendants and allege, upon personal

knowledge and information and belief, as follows:

THE PARTIES

1. Defendant Bouchard Transportation Co., Inc. ("Bouchard") during the period from

January 1, 2020 through present, was and is authorized to do business in the State of New

York and/or at all relevant times did business in the State of New York. Bouchard is a

major tug and barge operating corporation, operating almost over 25 tugboats and 25

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 3 of 25

petroleum barges, primarily in coast wise commerce.
At all relevant times Defendants’ tugboats and vessels listed herein are or were tugboats
owned, operated, manned, controlled and maintained by the in personam defendant,

Bouchard, herein during the period January 1, 2020 to present; and said vessels are herein

as:

Vessel name Year Built Size

Evening Mist 1976 115'x 32'x 16'
Evening Tide 1970 127'x 31'x 15'
Bouchard Boys 1975 109' x 31'x 15'
Evening Light 1975 109' x 31'x 15'
Ellen S. Bouchard 1982 112'x 35'x 17
Evening Star 2012 112'x 35'x 17'
Denise A. Bouchard 2014 112'x 35' x 17'
Rhea I. Bouchard 1982 112'x 35'x 17'
Capt. Fred Bouchard 1982 127' x 37' x 20'
Morton S. Bouchard Jr. 2016 130' x 38' x 22'
Buster Bouchard 1979 127' x 37' x 20'
Marion C. Bouchard 1979 127' x 37' x 20!
Barbara E. Bouchard 1992 127' x 37' x 20!
Robert J. Bouchard 1994 127' x 37' x 20'
J. George Betz 1995 127' x 37' x 20'
Brendan J. Bouchard 1999 130' x 38' x 22'

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 4 of 25

Jane A. Bouchard 2003 130' x 38' x 22'
Morton S. Bouchard IV 2004 130' x 38' x 22!
Linda Lee Bouchard 2006 130' x 38' x 22'
Danielle M. Bouchard 1997 150' x 44' x 23.8'
Kim M. Bouchard 2015 150' x 50' x 29'
Evening Breeze 2019 112'x 35'x 17'
Frederick E. Bouchard 2016 130' x 38' x 22'
Ralph E. Bouchard 1987 127' x 37' x 20'
Bouchard Girls 1989 127' x 37' x 20'
Donna J. Bouchard 2016 150' x 50' x 29'

Defendants listed within this allegation at all times relevant are or were petroleum
carrying barges operated, manned, controlled and maintained by the in personam
defendant, Bouchard, and at all relevant times, and in particular, since January 1, 2020,

the owners of the following listed petroleum carrying barges were/are as follows:

Vessel Owner Operator

B. No. 231 B. No. 231 Corp. Bouchard Transportation Co., Inc.
B. No. 233 B. No. 233 Corp. Bouchard Transportation Co., Inc.
B. No. 250 B. No. 250 Corp. Bouchard Transportation Co., Inc.
B. No. 260 B. No. 260 Corp. Bouchard Transportation Co., Inc.
B. No. 262 B. No. 262 Corp. Bouchard Transportation Co., Inc.
B. No. 264 B. No. 264 Corp. Bouchard Transportation Co., Inc.
B. No. 280 B. No. 280 Corp. Bouchard Transportation Co., Inc.

 

 
Case 1:20-cv-01207 Document 1. Filed 02/11/20 Page 5 of 25

B. No. 282 B. No. 282 Corp. Bouchard Transportation Co., Inc.
B. No. 284 B. No. 284 Corp. Bouchard Transportation Co., Inc.
B. No. 205 B. No. 205 Corp. Bouchard Transportation Co.., Inc.
B. No. 210 B. No. 210 Corp. Bouchard Transportation Co., Inc.
B. No. 215 B. No. 215 Corp. Bouchard Transportation Co., Inc.
B. No. 220 B. No. 220 Corp. Bouchard Transportation Co., Inc.
B. No. 225 B. No. 225 Corp. Bouchard Transportation Co., Inc.
B. No. 230 B. No. 230 Corp. Bouchard Transportation Co., Inc.
B. No. 235 B. No. 235 Corp. Bouchard Transportation Co., Inc.
B. No. 242 B. No. 242 Corp. Bouchard Transportation Co., Inc.
B. No. 265 B. No. 265 Corp. Bouchard Transportation Co., Inc.
B. No. 285 B. No. 285 Corp. Bouchard Transportation Co., Inc.
B. No. 245 B. No. 245 Corp. Bouchard Transportation Co., Inc.
B. No. 270 B. No. 270 Corp. Bouchard Transportation Co., Inc.
B. No. 252 B. No. 252 Corp. Bouchard Transportation Co., Inc.
B. No. 240 B. No. 240 Corp. Bouchard Transportation Co., Inc.
B. No. 272 B. No. 272 Corp. Bouchard Transportation Co., Inc.
B. No. 295 B. No. 295 Corp. Bouchard Transportation Co., Inc.

Some or all of the defendant vessel tugboats listed in Allegation No. 2, above, at present,
or during the pendency of this claim, will be within the district in which this action has
been commenced.

Some or all of the defendant vessel barges listed in Allegation No. 3, above, at present, or

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 6 of 25

during the pendency of this claim, will be within the district in which this action has been
commenced.

Plaintiff, Christopher Bailey, was a seafarer employed by Bouchard Transportation Co.
Inc. aboard one or more of the defendant-vessels, and which the in-personam defendant,
Bouchard, described herein, owned, operated, managed and/or controlled or was the
bareboat charterer thereof. More specifically, during the period from January 1, 2020
through present, plaintiff was employed for approximately 25 days, as a seaman on the B.
No. 210 which was owned by B. No 210 Corp. He has not been paid the wages earned
and due to him, in an amount of approximately $15,250. Plaintiff is a resident of the state
of Tennessee.

Plaintiff, Justin Peaslee, was a seafarer employed by Bouchard Transportation Co. Inc.
aboard one or more of the defendant-vessels, and which the in-personam defendant,
Bouchard, described herein, owned, operated, managed and/or controlled or was the
bareboat charterer thereof. More specifically, during the period from January 1, 2020
through present, plaintiff was employed for approximately 20 days, as a seaman on the B.
No. 250 which was owned by B. No 250 Corp. He has not been paid the wages earned
and due to him, in an amount of approximately $10,100. Plaintiff is a resident of the state
of Missouri.

Plaintiff, Franklin Bodden, was a seafarer employed by Bouchard Transportation Co. Inc.
aboard one or more of the defendant-vessels, and which the in-personam defendant,
Bouchard, described herein, owned, operated, managed and/or controlled or was the

bareboat charterer thereof. More specifically, during the period from January 1, 2020

 

 
10.

11.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 7 of 25

through present, plaintiff was employed for approximately 34 days, as a seaman on the B.
No. 250 which was owned by B. No 250 Corp and on the B. No. 252 which was owned
by B. No 252 Corp. He has not been paid the wages earned and due to him, in an amount
of approximately $14,280. Plaintiff is a resident of the state of Florida.

Plaintiff, Trent McDowell, was a seafarer employed by Bouchard Transportation Co. Inc.
aboard one or more of the defendant-vessels, and which the in-personam defendant,
Bouchard, described herein, owned, operated, managed and/or controlled or was the
bareboat charterer thereof. More specifically, during the period from January 1, 2020
through present, plaintiff was employed for approximately 12 days, as a seaman on the B.
No. 270 which was owned by B. No 270 Corp. He has not been paid the wages earned
and due to him, in an amount of approximately $5,760. Plaintiff is a resident of the state
of Louisiana.

Plaintiff, Elmo Benedith, was a seafarer employed by Bouchard Transportation Co. Inc.
aboard one or more of the defendant-vessels, and which the in-personam defendant,
Bouchard, described herein, owned, operated, managed and/or controlled or was the
bareboat charterer thereof. More specifically, during the period from January 1, 2020
through present, plaintiff was employed for approximately 25 days, as a seaman on the
Tug Evening Breeze which was owned by Bouchard Transportation Co., Inc. He has not
been paid the wages earned and due to him, in an amount of approximately $8,250.
Plaintiff is a resident of the state of New York.

Plaintiff, Christopher Moore, was a seafarer employed by Bouchard Transportation Co.

Inc. aboard one or more of the defendant-vessels, and which the in-personam defendant,

 
12.

13.

14,

15.

16.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 8 of 25

Bouchard, described herein, owned, operated, managed and/or controlled or was the
bareboat charterer thereof. More specifically, during the period from January 1, 2020
through present, plaintiff was employed for approximately 29 days, as a seaman on the
Evening Star which was owned by Bouchard Transportation Co., Inc. He has not been
paid the wages earned and due to him, in an amount of approximately $9,280. Plaintiff is
a resident of the state of Alabama.

The plaintiffs and the class they seek to represent are and were at all times relevant herein
citizens and/or residents of the United States.

From what the payroll administrator told several plaintiffs and other class members,
Bouchard would not be paying wages for the work the seamen on the fleet of Bouchard
boats would be performing and had already performed in February 2020.

Out of a sense of loyalty and duty, and presumed responsibility under Coast Guard
regulations and in order to keep safe their Coast Guard licences and documents, and to
avoid possible disciplinary actions, one plaintiff and some of the class members continue
to work aboard defendants’ fleet of vessels, hoping that the lawsuit will provide them the
compensation to which they are entitled. Some have been told that if they leave their
vessels unattended or not in compliance with the Coast Guard manning certificate, the
workers would be subject to Coast Guard discipline.

Others Plaintiffs and class members, recognizing that Bouchard is withholding their pay
for past services have refused to report to their vessels at the assigned time after their
vacation breaks because they fear they will not be paid for the work they preform.

Claim is made herein for the continuing failure to pay the wages the Bouchard seamen are

 
17.

18.

19.

20.

21.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 9 of 25

earning going forward after the date of the following of this action.

Each of the in personam defendants did business in, and derived income, from business
and operations conducted in the United States, in general, and in particular, in the State of
New York.

If any or all defendants allege that they can not be found within the district, then pursuant
to Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims,
plaintiffs and the proposed class seek from the court process by which they may arrest the
goods and chattels of the defendants, or credits and effects in the hands of garnishees.
Upon information and belief, during the period from January 1, 2020, through the present,
plaintiffs and the class they seek to represent worked at least one day for defendant
Bouchard, and for one or more of the vessel owners listed above, and upon one or more
of the vessels listed above, during which by agreement they earned daily wages for the
work they performed. Despite working the aforesaid days, plaintiffs and the class they
represent were not paid their daily wages in accordance with their employment
agreements, and said failure to pay was a violation of law and contracts of employment
covering their work.

In addition to failing to make payment of daily wages due to the plaintiffs and the class
they seek to represent, defendant Bouchard failed to make contributions to various fringe
benefit providers or plans for the benefit of the plaintiffs and the class of seamen they
seek to represent.

Claim is also made for those seamen who have worked during the period from January 1,

2020 to present on the Tug Donna J. Bouchard and the Barge No. 272, Inc., and who have

 
22.

23.

24.

25.

26.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 10 of 25

not been paid wages for their work already performed and currently being performed.
Upon information and belief, the Tug Donna J. Bouchard and the Barge No. 272 are
currently under arrest and under the U.S. Marshall Service’s responsibility. However, it is
believed by plaintiffs that the several crew who have worked on the two vessels are
entitled to wages owed by Bouchard and the vessels’ owners.
Upon information and belief, with respect to the proposed class member-seafarers' that
plaintiffs seek to represent, plaintiffs and said potential class members duly performed
their job duties and defendants have no defense against making the payments to which the
workers are entitled for wages and benefits.
The failures of the defendants to pay wages creates a lien for each plaintiff and class
member against the vessels upon which they sailed and worked.

JURISDICTION
Jurisdiction herein is pursuant to 28 U.S.C. §1333, the Court's Admiralty and Maritime
jurisdiction and under 28 U.S.C. §1331, the Court’s federal question jurisdiction. The
Court's federal question jurisdiction is invoked to secure protection of and to redress the
deprivation of rights secured by portions of the Shipping Act, as amended, 46 U.S.C.
§10101, et seq., and 46 U.S.C. §10501 et seq., which provides damages for the
withholding or failure to pay seafarers' wages without sufficient cause, plus under the
federal Fair Standards Labor Act (FLSA) 29 U.S.C. §200 et seq.
Causes of action are stated, furthermore, under the general maritime law, U.S. statutory
law, the common law for breach of contract, fraud, punitive damages and claims are

asserted under the Labor Laws of the State of New York and under the Fair Labor

10

 

 
27.

28.

29.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 11 of 25

Standards Act (FLSA), 29 U.S.C. §§ 206 and 216.
Upon information and belief, all voyages which are the subject of this complaint either
commenced and/or terminated in harbors of the United States, and all other employments
on board defendants’ vessels occurred in parts of the United States or on the navigable
waters of the United States.

RIGHT TO A CLASS ACTION
Plaintiffs bring this action on behalf of themselves and all other persons similarly situated
pursuant to Rule 23(a) and (b) of the Federal Rules of Civil Procedure and as a
representative action under FLSA 29 U.S.C. §§ 206 and 216 and under Article 6 of the
New York Labor Law. The class which plaintiffs seek to represent is composed of those
seamen who worked on the defendants’ tugboats and petroleum barges, listed above, and
who worked, or will work, on the various defendant-vessels at some point in time during
the period from January 1, 2020 through the present, and into the future for as long as the
harm claimed herein continues, and who were and will be covered under the terms and
conditions of their employment as agreed between the seafarers and the defendants to be
paid wages for their seamen services. These employees were and will be subject to illegal
wage withholdings, and/or non-payment of wages. Each employee class member worked
in one or more of various job classifications as seamen for which they were to be paid on
a scale set by the corporate employers and agreed to by the seafarers, but said wage
payments were not, and continue, to be unpaid.
The class will consist of about 200 employees employed aboard the vessels in issue, and

who all were employed by defendant Bouchard, and one or more of the listed vessel

1]

 
30.

31,

32.

33.

34.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 12 of 25

owners, or one or more of the vessels listed in allegations number 2 and 3, above.
Accordingly, the class is so numerous that joinder of all members is impracticable.
Additionally, joinder of all class members would create extreme hardship and
inconvenience for the affected seafarers. Among other considerations, is the fact that
there is a significant geographical diversity among the potential class members who
are/were seafarers working for defendants. These men and women are known to reside in
at least 15 states, primarily on the East Coast from Maine to Florida, and west in the Gulf
of Mexico into Texas and many states in between. Addresses of all class members are
within the knowledge of defendants.

Potential class members may be unable to file separately due to financial indigence or
lack of knowledge that a cause of action exists.

Additionally, a class action is a superior method of seeking relief because certain
members of the class fear retaliation from defendants, or other companies in the industry,

with respect to their present and future employment.

 

The questions of law, among others, common to the class include the following: did
defendants breach their employment contracts with the seafarers in the class; was there a
failure of defendants to pay full wages due their seamen employees without sufficient
cause, did defendants deduct or withhold wages from plaintiffs and the class members’
earnings; if so, did such deductions or withholdings violate U.S. law, in particular, 46
U.S.C. § 10501 et seq.; and if so, are plaintiffs and the class members entitled to the
payment of these wages and to punitive or exemplary damages; did the defendants’

actions constitute fraud; if so, were the seafarers harmed thereby; did the defendants’

12
35.

36.

37.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 13 of 25

actions violate the common law, the general maritime law or U.S. or New York statutory
laws? Have defendants failed to make payments of fringe benefits based on the work
preformed by the plaintiffs seafarers?

The questions of fact, among others, common to the class include the following: have
defendants failed to pay their seafarers wages since January 1, 2020 to present, what was
the employment status of the members vis a vis defendants; what were the parameters of
the plan instituted by defendants by which full wages were not paid by defendants; if the
wages were not fully paid pursuant to relevant contracts and agreements, what was the
reason therefore; what was done with the withheld wages; was the failure to pay the
amounts due done without sufficient cause?

On information and belief, plaintiffs’ claims are typical of the claims and defenses of the
class identified above, and on whose behalf plaintiffs sue. Plaintiffs suffered the same
injury in fact as was suffered and is being suffered by the class members. Plaintiffs’
claims arise from the same events and practices that gives rise to the claims of the other
class members and are based on the same legal theories. Plaintiffs maintained the same
status as the other class members.

Plaintiffs will fairly and adequately protect the interests of the class. Plaintiffs share
standing with the rest of the class. Plaintiffs and the class identified above are suing to
recover earned wages that were withheld from them without sufficient cause. Plaintiffs
are real parties in interest and have a stake in the outcome of the litigation, because
plaintiffs, like the other members of the above-defined class, were and/or continue to be

employed upon vessels owned or operated by defendants, or were employed at some

13

 
38.

39.

40.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 14 of 25

point during the period January 1, 2020 through the present, during which time
defendants illegally withheld or failed to pay, and continue to withhold or fail to pay,
earned wages from plaintiffs and the class members. Consequently, in pursuit of
plaintiffs’ own self-interest, plaintiffs will vigorously litigate against defendants and
thereby advance the interests of the absent class members.

At present, upon information and belief, plaintiffs have no direct conflict with any class
members. The prosecution of separate actions by individual class members identified
above would create a risk of inconsistent or varying adjudications respecting individual
class members and establish incompatible standards of conduct for defendants or
adjudications respecting individual class members disposing of the interests of the class
members not parties to the adjudications or substantially impairing the interests of
members of the class not parties to the adjudication or substantially impeding the ability
of class members not parties to the adjudication to protect their interests.

The questions of law or fact common to the class members predominate over any
questions affecting only individual members. The defendants’ plan and practice of not
paying full wages due class members, without sufficient cause, was a transaction common
among the defendants and the class members. The class members also have a common
status as they were all classified by defendants to be seamen/seafarers aboard defendants’
vessels at some time between January 1, 2020 and the present, and continuing into the
future, for as long as the harm complained of continues.

Plaintiffs believe that the class action is superior to other available methods for fair and

efficient adjudication of the controversy herein.

14

 

 
41.

42.

43,

44,

45.

46.

47.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 15 of 25

Plaintiffs estimate that the class which they seek to represent consists of approximately
200 seafarers.

Plaintiffs estimate that the average amount of money per seafarer that has been earned but
illegally withheld from each of the potential seafarer class members is between
approximately $5,000 and $20,000 each, as of the date of the filing of the complaint, and
for some of the class, continuing and increasing.

The amount due plaintiffs and the class as of the date of the filing of this complaint is
estimated to be approximately $3 million and increasing.

Compounded interest on said sum is due plaintiffs.

Some of the plaintiffs and other class members spoke to the Bouchard payroll
administrator, Emily, and were being told that no Bouchard seamen workers were paid on
January 22, 2020 and none were to be paid on February 7, 2020. Plaintiffs, through |
counsel, have canvassed many Bouchard seamen and all have advised that no wage
payment was made on February 7, as was supposed to be made.

In fact, no seafarers who served on defendants’ vessels were paid on the January 22, 2020
or February 7, 2020 pay dates for the work they preformed in January 2020, nor for any
days worked up to and including February 11, 2020.

Bouchard’s agreement with each seamen in its fleet is to pay payroll on the 22™ of the
month for the preceding two weeks of work and on the 7" of the next month for the

balance of the days worked by the seaman in the prior month.

15

 

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 16 of 25

FIRST CAUSE OF ACTION: BREACH OF CONTRACT - JANUARY 1, 2020 TO PRESENT

48.

49.

50.

51.

52.

Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs of this Complaint with the same force and effect as if fully set forth herein.
Between January 1, 2020 and the present time, plaintiffs, and the class they seek to
represent, were employed at various times aboard various of defendants’ vessels, as
members of the crews thereof and fully performed their duties as crew members and
accrued earned wages payable pursuant to contracts of employment, plus were entitled to
payments to various fringe benefit plans.

Plaintiffs, and the class they seek to represent, at all relevant times herein were
beneficiaries of said contracts.

Upon information and belief, the defendants and in particular Bouchard, in breach of said
contracts, the common law, U.S. statutory law, New York statuary law, and the general
maritime law, and notwithstanding their obligations to plaintiffs thereunder, failed to
make payment of the full wages due to said plaintiffs and the class they seek to represent.
Indeed, on information and belief, and the time of this filing, no wages have been paid to
any seaman employed by Bouchard since January 1, 2020 to present, and defendants’
have no intention of making those payments absent court order,

Plaintiffs, on their own behalf and on behalf of the class they seek to represent, demand
damages on this cause of action in excess of Three Million Dollars ($3,000,000) and

increasing.

16

 

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 17 of 25

SECOND CAUSE OF ACTION: WAGES DUE PURSUANT TO 46 U.S.C. §10501, ET SEQ.

53.

54.

55.

56.

FROM JANUARY 1, 2020 TO PRESENT
Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs of this Complaint with the same force and effect as if fully set forth herein.
Between January 1, 2020 and the present, plaintiffs, and the class they seek to represent,
worked aboard various of the defendants’ vessels and fully performed their duties
thereon. In so doing, they accrued earned wages and benefits pursuant to contracts, the
common law, U.S. statutory law, New York statutory law and the general maritime law.
The defendant failed, refused and neglected to make payment of the full wages and
benefits due to said plaintiffs, and the class they seek to represent. The failure to pay the
wages and benefits due is a violation of 46 U.S.C. § 10504, the common law and the
other laws described herein.
Plaintiffs, on their own behalf and on behalf of the class they seek to represent, demand
damages on this cause of action in excess of Three Million Dollars ($3,000,000) and

increasing.

THIRD CAUSE OF ACTION: WAGES AND PENALTY WAGES UNDER 46 U.S.C. § 10504

57.

58.

FOR UNPAID WAGES FROM JANUARY 1, 2020 TO PRESENT
Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs of this Complaint with the same force and effect as if fully set forth herein.
By reason of the refusal and neglect to pay the seafarers’ their full earned wages and
benefits when same became due and owing, and said non-payment being done without
sufficient cause, pursuant to 46 U.S.C. §10504(c) some plaintiffs and class members are

entitled to penalty wages of two days pay for each and every day during which payment of

17

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 18 of 25

their duly earned wages have been delayed without sufficient cause.

59. The failure to pay the earned wages and benefits is an ongoing and daily violation of the
rights of plaintiffs and the class they seek to represent.

60. Plaintiffs, on their own behalf and on behalf of the class they seek to represent, demand
damages on this cause of action in excess of Three Million Dollars ($3,000,000) and
increasing.

FOURTH CAUSE OF ACTION: WAGES AND PENALTY WAGES UNDER NEW YORK
LABOR LAW ARTICLE 6 FOR UNPAID WAGES FROM JANUARY 1, 2020 TO PRESENT

61. Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs of this Complaint with the same force and effect as if fully set forth herein.

62. By reason of the refusal and neglect to pay the seafarers’ their full earned wages and
benefits when same became due and owing, and said non-payment being done without
sufficient cause, pursuant to Article 6 of the New York Labor Law, and in particular
Labor Law § 663, plaintiffs are entitled to penalty wages of twice the amount payable due
to the wilful and egregious failure to pay the wage due the plaintiffs and the class.

63. The failure to pay the earned wages is an ongoing and daily violation of the rights of
plaintiffs and the class they seek to represent.

64. Plaintiffs, on their own behalf and on behalf of the class they seek to represent, demand
damages on this cause of action in excess of Six Million Dollars ($6,000,000) and

increasing.

18

 

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 19 of 25

FIFTH CAUSE OF ACTION: CLAIMS UNDER 29 U.S.C. §201 ET SEQ.

65. Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs of this Complaint with the same force and effect as if fully set forth herein.

66. Plaintiffs and the class they seek to represent are entitled to the protections of the Fair
Labor Standards Act (FLSA) and in particular 29 USC. §§ 206 and 216.

67. By reason of Bouchard’s failure to pay the wages the seamen serving on its fleets vessels
earned, defendants violated FLSA, in particular 29 U.S.C. §§ 206 and 216.

68. Plaintiffs and the class they seek to represent this are entitled to judgement in their favor
under these statutes to the wages they earned but are unpaid; to penalties of an equivalent
amount of the wages unpaid, for attorney fees and costs, and claim therefore is made.

69. Plaintiffs and the class they seek to represent, accordingly, demand judgement on these
causes of action in excess of Six Million Dollars ($6,000,000) and increasing.

SIXTH CAUSE OF ACTION: SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF

70. Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs as if fully restated herein.

71. Upon information and belief, the violations described herein, including the breaches of
contract, fraud, violation of the U.S. Seaman's Wage Act, the common law, New York
law, the Fair Labor Standards Act and the general maritime law are ongoing, willful,
without sufficient cause and occurring on a continuous basis.

72. Plaintiffs and the class they seek to represent are entitled to, and respectfully demand, that
the court order specific performance of the contracts and agreements to which they are

parties with the defendants.

19

 

 
73.

74.

75.

76.

77.

Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 20 of 25

Plaintiffs seek such other injunctive relief as the court deems warranted to enforce the
rights of the plaintiffs and the class they seek to represent and to prohibit and prevent
defendants from continuing their violations of the plaintiffs’ rights and those of the class
they seek to represent.

SEVENTH CAUSE OF ACTION: FRAUD
Plaintiffs repeat and reallege each and every allegation set forth in the previous
paragraphs as if fully restated herein.
Defendants, and in particular Bouchard, enticed its seamen employees to work on
defendants’ vessels since January 1, 2020 with false premises that they would be paid for
their labor on those vessels. Bouchard knew said promise to pay the seamen their wages
was false. Plaintiffs detrimentally relied on the promise that they would be paid for their
work and thus they preformed seaman’s work on defendants’ vessels.
Due to their reliance of the false promises, which constitutes fraud, plaintiffs and the class
has been harmed.
Plaintiffs on their own behalf and for the class they seek to represent claim compensatory
damages of at least Three Million Dollars ($3,000,000) and increasing and such other
damages as are awarded by the times of fact.

PRAYER FOR RELIEF

WHEREFORE, plaintiffs, on behalf of themselves and all other persons similarly

situated, pray this court to:

1. Order that the class herein described be certified as a proper class for purposes of

this action;

20

 

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 21 of 25

2. Order that plaintiffs be recognized as proper class representatives in this action;

3. Order defendants to make whole those persons adversely affected by the policies
and practices described herein by providing back pay for wages withheld from plaintiffs and the
class members;

4, Grant to certain plaintiffs and the class members judgment against defendants in
the amount of two days' wages for each day payment of their full earned wages was wrongfully
delayed or withheld, pursuant to 46 U.S.C. § 10504;

5. Grant to plaintiffs and the class members prejudgment interest on the wages that

defendants wrongfully and illegally withheld;

6. Grant plaintiffs and the class members compensatory damages for breach of
contract;
7. Issue process by which in rem jurisdiction can be obtained over each of the

defendants vessels, as follows:
Tugs”
Evening Mist, In Rem,
Evening Tide, In Rem,
Bouchard Boys, In Rem,
Evening Light, In Rem,
Ellen S. Bouchard, In Rem,
Evening Star, In Rem,
Denise A. Bouchard, In Rem,

Rhea I. Bouchard, In Rem,

21

 

 
Case 1:20-cv-01207 Documenti1 Filed 02/11/20

Capt. Fred Bouchard, In Rem,
Morton S. Bouchard Jr., In Rem,
Buster Bouchard, In Rem,
Marion C. Bouchard, In Rem,
Barbara E. Bouchard, In Rem,
Robert J. Bouchard, In Rem,

J. George Betz, In Rem,
Brendan J. Bouchard, In Rem,
Jane A. Bouchard, In Rem,
Morton S. Bouchard IV, In Rem,
Linda Lee Bouchard, In Rem,
Danielle M. Bouchard, In Rem,
Kim M. Bouchard, In Rem,
Evening Breeze, In Rem,
Frederick E. Bouchard, In Rem,
Ralph E. Bouchard, In Rem,
Donna J. Bouchard, In Rem,
Bouchard Girls, In Rem,
Barges

B. No. 231, In Rem,

B. No. 233, In Rem,

B. No. 250, In Rem,

22

Page 22 of 25

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 23 of 25

. No. 260, In Rem,
. No. 262, In Rem,
. No. 264, In Rem,
. No. 280, In Rem,
. No. 282, In Rem,
. No. 284, In Rem,
. No. 205, In Rem,
. No. 210, In Rem,
. No. 215, In Rem,
. No. 220, In Rem,
. No. 225, In Rem,
. No. 230, In Rem,
. No. 235, In Rem,
. No. 242, In Rem,
. No. 265, In Rem,
. No. 285, In Rem,
. No. 245, In Rem,
. No. 270, In Rem,
. No. 252, In Rem,
. No. 240, In Rem,
. No. 272, In Rem,

. No. 295, In Rem,

23

 

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 24 of 25

Including warrants of arrest to be issued to the United States Marshal;

8. Issue ancillary process by which in rem or quasi in rem jurisdiction can be
obtained over the assets of the defendants in this district, and over the vessels in other district
courts of the United States;

9. Retain jurisdiction over this action to assure full compliance with the Orders of
this Court and with the applicable law;

10. | Order defendants to specifically perform their agreements with plaintiffs and the
class they seek to represent, to enjoin the defendants from further violations of the rights of
plaintiffs and the class and to order such other relief as warranted to prevent defendants from
continuing to violate the rights of the plaintiffs and the class as requested in the Sixth cause of
action;

1 1. Grant plaintiffs and the class they represent judgement on each of the aforesaid
causes of action;

12. Grant plaintiffs and the class they represent their attorney's fees, costs, and
disbursements;

13. Grant plaintiffs and the class they represent wages and penalty wages under New
York Labor Law Article 6 for the wilful and egregious failure to pay the plaintiffs and the class
the wages earned;

14. Grant plaintiffs and the class they represent wages and penalty wages on their
cause of action for violation of 29 U.S.C. §§ 206 and 216.

15. Enter judgment in favor of plaintiffs and the class whom they represent in the

amount of at least $3,000,000 and increasing on the First, Second, Third and Seventh causes of

24

 
Case 1:20-cv-01207 Document1 Filed 02/11/20 Page 25 of 25

action stated herein and at least $6,000,000 on the Fourth and Fifth causes of action;

16. Enter judgement on the causes of action alleging damages for fraud;

17. Issue such process as to allow plaintiffs and the proposed class, pursuant to Rule
B of the Supplemental Rules for Certain Admiralty and Maritime Claims, to arrest the goods and
chattels of the defendants, or credits and effects thereof in the hands of garnishees;

18. Grant such additional relief as the court deems proper and just and just under the

circumstances.

Dated: New York, New York

HOFMAN & SCHWHITZ
February 11, 2020 (>
By: al a
Paul T. Hofrharh, Cp (PH 1356)

Attorneys for Plaintfffs

212 W. 35th Street, 12th Floor

New York, N.Y. 10001

(212) 465-8840 Fax: 212-465-8849
aulhofmann@hofmannlawfirm.com

 

 

25

 
